Citation Nr: 0207810	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  00-22 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left leg amputation caused by VA 
hospitalization, medical or surgical treatment, or 
examination.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1943 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a  rating decision issued in 
August 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which denied the 
benefit sought on appeal.  The veteran entered notice of 
disagreement with this decision in September 2000; the RO 
issued a statement of the case in October 2000; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in October 2000. 


REMAND

On the VA Form 9 submitted in October 2000, the veteran 
checked the block to indicate that he did not want a BVA 
hearing.  A VA Form 8, Certification of Appeal, dated 
February 25, 2002, however, indicates that a hearing was 
requested by the veteran "in Washington." A letter from the 
RO to the veteran dated February 26, 2002 advised the veteran 
that his claim was being certified to the Board, and that he 
had 90 days within which to ask to appear personally before 
the Board and give testimony concerning his appeal.  

An April 2, 2002 letter from the Board to the veteran 
references that the veteran had requested to appear at a 
hearing before a member of the Board, and that this hearing 
had been scheduled for May 2002.  The letter also reflects 
that the hearing had been canceled.  In a letter from the 
veteran to the Board received on April 24, 2002, the veteran 
indicated in essence that he was unable to come to 
Washington, DC for a hearing.  

The evidence reflects that the veteran subsequently chose to 
have a Board videoconference hearing at the RO.  A May 14, 
2002 Report of Contact with the veteran's representative 
indicates that, although there had been some confusion as to 
what the veteran wanted with regard to a hearing before the 
BVA, the veteran was requesting a videoconference hearing 
before a member of the Board in Grand Rapids, Michigan.  A 
May 17, 2002 Board memorandum to the undersigned member of 
the Board reflects that the representative again clarified 
that the veteran wanted a videoconference hearing instead of 
the central office hearing in Washington, DC, that had been 
scheduled for May 13, 2002.  Likewise, a July 3, 2002 Report 
of Contact with the veteran reflects that the veteran was 
requesting a videoconference hearing with the veteran located 
at the Detroit or Chicago RO, in August or September 2002.  A 
May 21, 2002 VA memorandum from the undersigned Board member 
to the veteran's representative reflects that videoconference 
hearings are not held by the Board with veterans located at 
the Grand Rapids, Michigan, VA Medical Center, but were held 
at the RO in Detroit or Chicago.  

As the veteran has clearly indicated that he wants a 
videoconference hearing before a member of the Board, 
including one to be held at the Detroit RO, in order to 
comply with due process, this case is REMANDED to the RO for 
the following:

The RO should schedule the veteran for a 
videoconference hearing at the RO in 
Detroit, Michigan, before a member of the 
Board in Washington, DC, and return the 
claims file to the Board. 

The veteran, as well as the representative on his behalf, has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




